              Case 2:19-cv-01987-RSM Document 167 Filed 08/05/21 Page 1 of 2




 1                                                                   The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9   RUSSELL H. DAWSON, et al                              NO. 2:19-cv-01987-RSM
10                                                         ORDER GRANTING PLAINTIFFS’
                                   Plaintiffs,
11                                                         PETITION FOR APPOINTMENT OF
            vs.                                            SETTLEMENT GUARDIAN AD
12                                                         LITEM
     SOUTH CORRECTIONAL ENTITY
13   (“SCORE”), et al;                                     NOTE ON MOTION CALENDAR:
                                                           AUGUST 4, 2021
14
                                   Defendants.
15

16
            Plaintiffs’ motion, Dkt. #165, for appointment of a settlement guardian ad litem for the
17
     minor beneficiaries, pursuant to LCR 17(c) and Washington Superior Court Special Proceedings
18
     Rule (“SPR”) 98.16W is GRANTED.
19
            Jennifer L. White is hereby appointed as settlement guardian ad litem for A.G., I.G., S.G.,
20
     and D.G. and shall discharge the duties and obligations set forth in LCR 17(c) and SPR 98.16W.
21
     Ms. White shall file, under seal, within forty-five (45) days of this Order, a written report
22
     consistent with SPR 98.16W(e). Ms. White shall be compensated at her customary hourly rate of
23
     $300/hour.
24
            Plaintiffs’ counsel is directed to provide a copy of this order to Ms. White immediately
25
     upon receipt of this order.
26

27
     ORDER GRANTING PLAINTIFFS’ PETITION FOR
     APPOINTMENT OF SETTLEMENT GUARDIAN AD                               KRUTCH LINDELL BINGHAM JONES, P.S.
     LITEM - 1                                                                       3316 Fuhrman Ave E
                                                                                            Suite 250
     2:19-cv-01987-RSM                                                             Seattle, Washington 98102
                                                                             TEL. 206.682.1505  FAX 206.467.1823
           Case 2:19-cv-01987-RSM Document 167 Filed 08/05/21 Page 2 of 2




 1        IT IS SO ORDERED.
 2        DATED this 5th day of August, 2021.
 3

 4

 5                                          A
                                            RICARDO S. MARTINEZ
 6                                          CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11        Presented by:

12

13        KRUTCH LINDELL BINGHAM JONES, P.S.

14        By: /s/ James T. Anderson, WSBA #40494
          James T. Anderson, WSBA #40494
15        3316 Fuhrman Ave E, Suite 250
          Seattle, Washington 98102
16        Telephone: (206) 682-1505
17        Facsimile: (206) 467-1823
          Email: jta@krutchlindell.com
18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFFS’ PETITION FOR
     APPOINTMENT OF SETTLEMENT GUARDIAN AD                 KRUTCH LINDELL BINGHAM JONES, P.S.
     LITEM - 2                                                        3316 Fuhrman Ave E
                                                                             Suite 250
     2:19-cv-01987-RSM                                              Seattle, Washington 98102
                                                              TEL. 206.682.1505  FAX 206.467.1823
